DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 8, 2021 has been entered.
Status of Claims
Claims 1-9, 11-17, 23-27 and 30-37 are pending. Claims 1-5, 11-17 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 6-9, 23, 24, 26, 27 and 30-37 are under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/664,835, filed on December 15, 2009.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection is new.
Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 35 and 37 recites the limitation “pre-formulation” or “preformulation” in lines 1, 2, and 3 respectively. There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of a “pre-formulation” or “preformulation” and it is unclear the limitation is referencing.
Regarding claim 36, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation (i.e., deep s.c. injection) following the phrase is part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue the presently claimed invention is patentable over Tiberg et al. (WO 2006/075124 A1; published July 20, 2006; cited in the IDS) in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007). See the remarks filed March 8, 2021. Applicants’ arguments have been fully considered but are not found persuasive for the reasons set forth below.
Applicants argue the claims are not prima facie obvious in view of Tiberg et al. (referred to therein as Joabsson) and Palle et al. because a person of ordinary skill in the art would never have reasonably expected that the claimed pre-formulations would have advantageous release profiles and stability compared to the same formulations using more common salts. Applicants contend the artisan of ordinary skill could not predict the claimed pre-formulations containing 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
The rejection is maintained.
Claims 6-9, 23, 24, 26, 27, and 30-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiberg et al. (WO 2006/075124 A1; published July 20, 2006; cited in the IDS) in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007).
Regarding present claim 6, Tiberg et al. teach a pre-formulation comprising at least one diacyl glycerol, at least one phosphatidyl choline, at least one oxygen containing organic solvent, and a somatostatin analogue wherein the analogue is vapreotide and lanreotide, wherein the pre formulation forms or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (see e.g., reference claims 1-6; p. 2, lines 7-9; p. 27, lines 1-2). Tiberg et al. teach the term somatostatin analogue includes the pharmaceutically acceptable salts (see p. 18, lines 15-18).
The difference between the claimed invention and the teachings of Tiberg et al. is the somatostatin analogue of the claimed invention is a halide salt.
The teachings of Palle et al. are directed to methods of preparing vapreotide and pharmaceutically acceptable salts (see e.g., the abstract and para. [0011]). Palle et al. teach the hydrochloride salt of vapreotide as a pharmaceutically acceptable salt of vapreotide (see paras. [0091, 0104, 0318]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute the hydrochloride salt of vapreotide for vapreotide in the composition of Tiberg et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have 
Regarding present claim 7, Tiberg et al. teach the diacyl glycerol is GDO (see e.g., reference claim 3).
Regarding present claim 8, Tiberg et al. teach the phosphatidyl choline is soy PC (see e.g., reference claim 4).
Regarding present claim 9, Tiberg et al. teach the organic solvent is ethanol (see e.g., reference claim 5).
Regarding present claims 23 and 26, Tiberg et al. teach a disposable administration device preloaded with a measured dose of a preformulation described therein (see p.10, lines 10-18). Tiberg et al. teach a disposable administration device pre-loaded with a measured dose of a preformulation comprising a low viscosity mixture of: a) at least one diacyl glycerol; b) at least one phosphatidyl choline; c) at least one oxygen containing organic solvent; d) at least one somatostatin analogue (see e.g., ref. claim 25). Tiberg et al. teach the preformulation comprises at least one diacyl glycerol, at least one phosphatidyl choline, at least one oxygen containing organic solvent, and a somatostatin analogue wherein the analogue is vapreotide and lanreotide, wherein the pre formulation forms or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid wherein the somatostatin analogue is lanreotide and vapreotide (see e.g., ref. claims 1-6 and 28). Tiberg et al. teach the term somatostatin analogue includes the pharmaceutically acceptable salts (see p. 18, lines 15-18).
The difference between the claimed invention and the teachings of Tiberg et al. is the somatostatin analogue of the claimed invention is a halide salt.

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute the hydrochloride salt of vapreotide for vapreotide in the composition of Tiberg et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of success because Tiberg et al. envisioned utilizing pharmaceutically acceptable salts such as hydrochloride of somatostatin analogues in the pre-formulation compositions.
Regarding present claim 24, Tiberg et al. teach the device is a syringe or syringe barrel (see e.g., ref. claim 26).
Regarding present claim 27, Tiberg et al. teach the device contains a single dose of 1-500 mg of the somatostatin analogue (see e.g., ref claim 30). Tiberg et al. also teach a typical dose of the somatostatin analogue suitable for inclusion in the preformulation is in the range of 1 to 1000 mg (see e.g., p. 19, lines 10-15).
Regarding present claim 30, Tiberg et al. teach the device contains a total volume for administration of no more than 5 ml (see e.g., ref. claim 33).
Regarding present claims 31, 32 and 34, Tiberg et al. teach a kit for the administration of at least one somatostatin analogue, said kit containing an administration device and a measured dose of a formulation comprising a low viscosity mixture of: a) at least one diacyl glycerol; b) at least one phosphatidyl choline; c) at least one oxygen containing organic solvent; and d) at least one somatostatin analogue where in the at least on somatostatin analogue is lanreotide or 
The difference between the claimed invention and the teachings of Tiberg et al. is the somatostatin analogue of the claimed invention is a halide salt.
The teachings of Palle et al. are directed to methods of preparing vapreotide and pharmaceutically acceptable salts (see e.g., the abstract and para. [0011]). Palle et al. teach the hydrochloride salt of vapreotide as a pharmaceutically acceptable salt of vapreotide (see paras. [0091, 0104, 0318]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute the hydrochloride salt of vapreotide for vapreotide in the composition of Tiberg et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of success because Tiberg et al. envisioned utilizing pharmaceutically acceptable salts such as hydrochloride of somatostatin analogues in the pre-formulation compositions.
Regarding present claim 33, Tiberg et al. teach the preformulations provide sustained release of the somatostatin analogues and thus constitutes a composition for delayed delivery of a somatostatin analogue with a controllable burst or non-burst profile (see e.g., the abstract p., lines 23-35; bridging paragraph on pp. 15-16; p.23, lines 2-8)
Regarding present claim 35, Tiberg et al. teach the kit comprises a disposable administration device pre-loaded with a measured dose of a preformulation comprising a low viscosity mixture of: a) at least one diacyl glycerol; b) at least one phosphatidyl choline; c) at least one oxygen containing organic solvent; d) at least one somatostatin analogue (see e.g., ref. claim 25). Tiberg et al. teach preformulation comprises at least one diacyl glycerol, at least one 
Regarding present claim 36, Tiberg et al. teach the kit contains instructions for administration by i.m. injection, s.c. injection and deep s.c. injection (see e.g., ref. claim 44).
Regarding present claim 37, Tiberg et al. teach the kit contains instructions for administration of use in a method of treatment of a human or a non-human mammalian subject in need thereof (see e.g., ref. claims 7, 8, 10-17 and 45).
Therefore, at the time of the invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Double Patenting
Response to Arguments: Applicants request the non-statutory double patenting rejection of claims 6 and 9 as being unpatentable over claim 12 of U.S. Patent No. 8,236,292 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007), of claims 6-9 are as being unpatentable over claim 6 of U.S. Patent No. 8,871,712 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007) and claims 23, 24, 30-32, and 36 as being unpatentable over claim 15-19, 22, 23-28, 31 and 32 of U.S. Patent No. 8,871,712 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007) to be held in abeyance. Applicants’ request has been fully considered but is not found persuasive because only objections or requirements as to form not necessary for further consideration of the 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The rejection is maintained.
Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,871,712 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007).
Regarding claims 6-9, claim 6 of U.S. Patent No. 8,871,712 discloses a formulation precursor (pre-formulation) comprising glycerol dioleate (diacyl glycerol), phosphatidyl choline, ethanol (oxygen containing organic solvent), and lanreotide or vapreotide, wherein the formulation forms at least one liquid crystalline phase structure upon contact with an aqueous fluid a device comprising the formulation thereof and the kit comprising the device thereof. (see claim 6). U.S. Patent No. 8,871,712 defines the term “somatostatin analogues” and other reactives referred therein include pharmaceutically acceptable salts (see col. 12, lines 22-29). Claim 6 of U.S. Patent No. 8,871,712 does not teach the halide salt of vapreotide or lanreotide. The teachings of Palle et al. are directed to methods of preparing vapreotide and pharmaceutically acceptable salts (see e.g., the abstract and para. [0011]). Palle et al. teach the hydrochloride salt of vapreotide as a pharmaceutically acceptable salt of vapreotide (see paras. [0091, 0104, 0318]). It would have been obvious to one of ordinary skill in the art to select the 
The rejection is maintained.
Claims 23, 24, 30-32, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-19, 22, 23-28, 31 and 32 of U.S. Patent No. 8,871,712 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007).
Regarding claims 23, 24, and 30, US Patent No. 8,871,712 discloses a disposable administration device preloaded with a formulation precursor (pre-formulation) comprising diacyl glycerol, phosphatidyl choline, an oxygen containing organic solvent, and at least one somatostatin analogue wherein the analogues is a cyclic peptide of 14 or fewer amino acids having at least on intra-molecular crosslink and a type of type-2 beta turn, wherein the formulation forms at least one liquid crystalline phase structure upon contact with an aqueous fluid a device comprising the formulation thereof and the kit comprising the device thereof (see claims 15-19, 22). 
Regarding claims 31, 32, and 36, US Patent No. 8,871,712 discloses a kit for administration comprising a measured dose of a formulation comprising diacyl glycerol, phosphatidyl choline, an oxygen containing organic solvent, and at least one somatostatin analogue wherein the analogues is a cyclic peptide of 14 or fewer amino acids having at least on intra-molecular crosslink and a type of type-2 beta turn, wherein the formulation forms at least 
US Patent No. 8,871,712 do not teach the halide salt of lanreotide or vapreotide as claimed.
The teachings of Palle et al. are directed to methods of preparing vapreotide and pharmaceutically acceptable salts (see e.g., the abstract and para. [0011]). Palle et al. teach the hydrochloride salt of vapreotide as a pharmaceutically acceptable salt of vapreotide (see paras. [0091, 0104, 0318]). It would have been obvious to one of ordinary skill in the art to substitute the hydrochloride salt of vapreotide because the hydrochloride salt of vapreotide is a pharmaceutically acceptable salt which is encompassed by the term “somatostatin analogues” taught by U.S. Patent No. 8,871,712. It is proper to use the specification as a dictionary for claim terminology. MPEP 804.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the chloride salt of vapreotide taught by Palle et al. for the somatostatin analogue of US Patent No. 8,871,712 because vapreotide is a cyclic peptide of 14 or fewer amino acids having at least on intra-molecular crosslink and a type of type-2 beta turn with somatostatin activity and the hydrochloride salt of vapreotide is a pharmaceutically acceptable salt which is encompassed by the term “somatostatin analogues” taught by U.S. Patent No. 8,871,712.
The rejection is maintained.
Claims 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,236,292 in view of Palle et al. (US 2007/0111930 A1; filed May 2, 2006; published May 17, 2007).

The teachings of Palle et al. are directed to methods of preparing vapreotide and pharmaceutically acceptable salts (see e.g., the abstract and para. [0011]). Palle et al. teach the hydrochloride salt of vapreotide as a pharmaceutically acceptable salt of vapreotide (see paras. [0091, 0104, 0318]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the hydrochloride salt of vapreotide for the somatostatin related peptide of US Patent No. 8,236,292 because the hydrochloride salt of vapreotide is a peptide related to somatostatin (somatostatin related peptides) as taught by Tiberg et al. (predictable). See KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007).
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658